Exhibit 10.2

EQUITY RESIDENTIAL

RESTATED 2002 SHARE INCENTIVE PLAN

THIS RESTATEMENT (the “Restatement”) of the EQUITY RESIDENTIAL 2002 SHARE
INCENTIVE PLAN (“Plan”) is made as of the 10th day of June, 2008.

RECITALS

WHEREAS, the Board of Trustees of Equity Residential (the “Company”) adopted the
Plan on February 21, 2002, which was approved by the shareholders of the Company
at the 2002 annual meeting.

WHEREAS, the Company entered into the following amendments to the Plan
(collectively, the “Amendments”): First Amendment to the Plan dated as of
February 7, 2003, a Second Amendment to the Plan dated as of June 10, 2003, a
Third Amendment to the Plan dated as of April 25, 2005, a Fourth Amendment to
the Plan dated as of February 1, 2006, a Fifth Amendment to the Plan dated as of
October 1, 2006, a Sixth Amendment to the Plan dated as of March 15, 2007 and a
Seventh Amendment to the Plan dated as of June 10, 2008.

WHEREAS, the Company desires to restate the Plan pursuant to this Restatement to
provide for one consolidated Plan which incorporates the terms and provisions of
the Amendments.

NOW THEREFORE, the Plan is restated as follows:

1.      Purpose.

(a)      The Equity Residential 2002 Share Incentive Plan (the “Plan”) was
established by Equity Residential, a Maryland real estate investment trust (the
“Company”), to secure for the Company and its shareholders the benefits arising
from capital ownership by those key employees, officers, trustees and
consultants of the Company and its Subsidiaries (as defined below) who are and
will be responsible for its future growth and continued success.

(b)      The Plan provides a means whereby such individuals may: (i) receive
authorized common shares of beneficial interest of the Company (“Shares”),
subject to conditions and restrictions described herein and otherwise determined
by the Committee (as defined below) (“Share Awards”); (ii) acquire Shares
pursuant to grants of options to purchase such Shares (“Options”); (iii) acquire
Share Appreciation Rights (“SARs”) in tandem with or independent of Options
referred to in item (ii) above; or (iv) receive dividend equivalent rights with
respect to Shares (“Dividend Equivalents”). The term “Subsidiary” means each
entity the Company owns or controls directly or indirectly either through voting
control, equity ownership or as a general partner, managing member or similar
control position, provided that, for purposes of Incentive Stock Options (as
defined below) such term shall have the meaning given in Section 424 of the
Internal Revenue Code of 1986, as amended (the “Code”).

2.      Administration. The authority to manage and control the operation and
administration of the Plan shall be vested in a Committee (the “Committee”)
consisting of three or more members appointed by the Board of Trustees of the
Company from among its members. A person may serve on the Committee only if he
or she (i) is a “Non-Employee Director” for purposes of Rule 16b-3 under the
Securities Exchange Act of 1934, as amended (the “1934 Act”) and (ii) satisfies
the requirements of an “outside director” for purposes of Section 162(m) of the
Code. Any interpretation of the Plan by the Committee and any decision made by
the Committee on any other matter within its discretion is final and binding on
all persons. No member of the Committee shall be liable for any action or
determination made with respect to the Plan. The Committee may delegate any of
its authority to administer the Plan as it



--------------------------------------------------------------------------------

deems appropriate, except that no delegation may be made in the case of awards
intended to be qualified under Code Section 162(m) or Rule 16b-3 promulgated
under the Exchange Act. The day-to-day administration of the Plan may be carried
out by an Option Coordinator designated by the General Counsel of the Company.

3.      Participation.

(a)      Generally. Subject to the terms and conditions of the Plan, the
Committee shall determine and designate from time to time the key employees,
officers, trustees and consultants of the Company and its Subsidiaries to whom
Share Awards, Options, SARs or Dividend Equivalents are to be granted (a
“Grantee”) and the number of Shares subject to such Share Awards, Options, SARs
or Dividend Equivalents to be granted to the Grantees. Notwithstanding the
foregoing, the maximum number of Shares with respect to which Options and SARs
may be granted during any calendar year to any Grantee is 1,000,000 Shares, and
the maximum number of shares with respect to Share Awards and Dividend
Equivalents may be granted during any calendar year to any Grantee is 250,000
shares.

(b)      Board of Trustees. Each member of the Board of Trustees (excluding the
Chairman of the Board and the employee trustees) will receive an annual award
(relating to the Trustee’s term as Trustee for the one-year period following the
subsequent shareholders’ meeting at which trustees are elected) of Share Awards
and Options equal to $75,000 in value on the same day as the annual grant of
Share Awards and Options to the Company’s executive officers. The annual $75,000
award will be allocated between Options (using the same valuation criteria and
vesting schedule utilized by the Committee in its executive officer Option
grants) and Share Awards (using the same issuance price and vesting schedule
utilized by the Committee in its executive officer Share Award grants), in the
same ratio as approved by the Committee for the annual long-term compensation
awards to the Company’s executive officers. The annual award of Share Awards and
Options is also subject to the Trustee receiving the grant being re-elected as a
Trustee at the subsequent shareholders’ meeting. If an individual first becomes
a Trustee following the annual award, the Trustee will receive a grant of Share
Awards and Options in the same ratio as the prior annual Trustee’s grant equal
to $75,000 multiplied by a fraction, the numerator of which is the number of
days left in said one-year term from the date of such Trustee’s election or
appointment to the Board of Trustees, until the anniversary of the immediately
preceding shareholders’ meeting at which trustees were re-elected, and the
denominator of which is 365. Trustees may, in addition to Options and Share
Awards awarded under this paragraph, also receive grants of Options and Share
Awards under paragraph 3(a).

4.      Shares Subject to the Plan. Subject to the provisions of paragraph 13,
(i) the maximum number of Shares which may be granted under the Plan shall not
exceed 7.5% of the Company’s outstanding Shares from time to time, calculated on
a “fully-diluted” basis (defined as the Company’s outstanding common shares,
limited partnership interests in ERP Operating Limited Partnership and all other
currently convertible debt and equity securities, but excluding options)
determined annually on the first day of each calendar year; and (ii) no more
than twenty-five percent (25%) of the number of Shares described in clause
(i) may be subject to Share Awards granted under the Plan. Shares subject to the
Plan may be authorized but unissued Shares, Shares now held in the treasury of
the Company or Shares hereafter acquired by the Company. Any Shares which are
not purchased or awarded under an Option or other award which has terminated or
lapsed for any reason as well as Shares which were the subject of a Share Award
that are forfeited prior to vesting may be used for the further grant of awards.
For purposes of this Plan, the “Fair Market Value” of a Share shall equal the
closing price paid for Shares on the New York Stock Exchange on the applicable
day for which such Fair Market Value is being determined.



--------------------------------------------------------------------------------

5.      Share Awards.

(a)      Share Awards granted shall be subject to the following conditions
and/or restrictions:

(i)      A Share Award shall be subject to a minimum vesting period of at least
three years from the date of Grant, with the Share Award vesting either in
annual equal installments over, or in full at the end of, the three-year period,
and may be subject to such other conditions and restrictions as are established
by the Committee as of the Date of Grant; provided, however, that up to five
percent (5%) of the total number of Shares which may be granted under the Plan
may be subject to a minimum vesting period of one year. The Committee may, but
need not, establish performance goals to be achieved within such performance
periods as may be selected by it, using such measures of individual performance
or the performance of the Company and/or one (1) or more of its Subsidiaries as
it may select. Any Share Award containing conditions, terms or restrictions as
established by the Committee but not set forth herein shall be described in such
term sheets or employment, award or similar agreements as are approved by the
Committee from time to time.

(ii)      A Share Award that has not vested or continues to be subject to
restrictions (including any restrictions set forth on term sheets or employment,
award or similar agreements approved by the Committee from time to time) will be
forfeited to the Company upon the termination of the Grantee’s Service, unless
the circumstances described in paragraph 5(a)(iii) have occurred (it being the
express intent of this document that Share Awards will not be forfeited in the
event of a “Change in Control” (defined below) of the Company, or the
termination of the Grantee’s Service as a result of any of the circumstances
described in paragraph 5(a)(iii)). An individual’s “Service” shall continue
until he or she is no longer an employee, officer, director, trustee or
consultant of the Company or a Subsidiary.

(iii)      Notwithstanding the foregoing, the conditions and restrictions
described in paragraph 5(a)(i) and (ii) that are contained in the terms of any
Share Award shall immediately lapse and be of no effect, and the Share Awards
subject to such conditions and restrictions shall fully vest (with any
performance goals deemed to be met in full at the maximum amount possible unless
otherwise provided by the specific terms of an award) in favor of the Grantee,
in the event of (I) a “Change in Control” of the Company, or (II) the
termination of a Grantee’s Service:

(A)      because of the Grantee’s death;

(B)      with respect to a Grantee who is an employee or officer in connection
with his or her disability (as defined in Section 5(d)), or retirement at or
after the age of 62; or

(C)      with respect to a Grantee who is a member of the Board (excluding
employee trustees) in connection with his or her retirement at or after age 72,
the Board’s decision not to renominate him or her for re-election to the Board
at any shareholders’ meeting at which Trustees are elected, or the failure to be
re-elected to the Board at any such shareholders’ meeting, or the Trustee’s
resignation from the Board by reason of either: (i) a material change in the
Trustee’s employment or job responsibilities; or (ii) the Trustee’s disability.

If the Service of a Grantee terminates other than as described above (other than
if the termination occurs for good cause), the Committee may determine that the
conditions and restrictions described in paragraph 5(a)(i) and (ii) that are
contained in the terms of any Share Award shall immediately lapse and be of no
effect, and, in such event, the Share Awards subject to such conditions shall
fully vest in favor of the Grantee. The Committee may make the determination
described in the preceding sentence and communicate such determination in the
Grantee’s award agreement or in any other manner.



--------------------------------------------------------------------------------

(b)      Rights of Grantee. The Grantee shall be entitled to all of the rights
of a shareholder with respect to the Share Awards including the right to vote
such Shares and to receive dividends and other distributions payable with
respect to such Shares from and after the Date of Grant; provided that any
securities or other property (but not cash) received in any such distribution
with respect to a Share Award that is still subject to the restrictions set
forth above, shall be subject to all of the restrictions set forth herein with
respect to such Share Award.

(c)      Change in Control. For purposes of this Plan, a “Change in Control”
shall mean any of the following events:

(i)      An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the 1934 Act,
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of 30% or more of the
combined voting power of the Company’s then outstanding Voting Securities;
provided, however, that in determining whether a Change in Control has occurred,
Voting Securities which are acquired in a “Non-Control Acquisition” (as
hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control. A “Non-Control Acquisition” shall mean an acquisition by
(i) an employee benefit plan (or a trust forming a part thereof) maintained by
(x) the Company or (y) any corporation or other Person of which a majority of
its voting power or its equity securities or equity interest is owned directly
or indirectly by the Company (a “Subsidiary”), (ii) the Company or any
Subsidiary or (iii) any Person in connection with a “Non-Control Transaction”
(as hereinafter defined);

(ii)      Approval by shareholders of the Company of:

(A)      A merger, consolidation or reorganization involving the Company,
unless:

 (1)      the shareholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least seventy percent
(70%) of the combined voting power of the outstanding Voting Securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization; and

 (2)      the individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for such merger, consolidation
or reorganization constitute at least a majority of the members of the board of
directors of the Surviving Corporation or a corporation beneficially owning,
directly or indirectly, a majority of the Voting Securities of the Surviving
Corporation;

(A transaction described above shall herein be referred to as a “Non-Control
Transaction);

(B)      A complete liquidation or dissolution of the Company; or

(C)      An agreement for the sale or other disposition of all or substantially
all of the assets of the Company to any Person (other than to an entity of which
the Company directly or indirectly owns at least 70% of the Voting Securities).
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional



--------------------------------------------------------------------------------

number of shares Beneficially Owned by the Subject Person, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.

(iii)      The rejection by the voting Beneficial Owners of the outstanding
Shares of the entire slate of trustees that the Board proposes at a single
election of trustees; or

(iv)      The rejection by the voting Beneficial Owners of the outstanding
Shares of one-half or more of the trustees that the Board proposes over any two
or more consecutive elections of trustees.

(d)      For purposes of this Plan, “disability” shall mean a physical condition
or mental condition which, the Committee determines, based upon medical reports
and other evidence satisfactory to such Committee, prevents a Grantee from
satisfactorily performing his or her usual duties for the Company or the duties
of such other position or job which the Company makes available to him or her
and for which such Grantee is qualified by reason of his or her training,
education or experience.

6.      Share Options. This paragraph 6 addresses specific terms and conditions
for Share Options.

(a)      ISO/NQSO. Any Option to purchase Shares granted under paragraph 3(a)
that satisfies all of the requirements of Section 422 of the Code, may be
designated by the Committee as an “Incentive Stock Option.” Options that are not
so designated, or that do not satisfy the requirements of Section 422 of the
Code shall not constitute Incentive Stock Options and shall be Non-Qualified
Share Options.

(b)      Exercise Price. The Option price of an Incentive Stock Option shall not
be less than the Fair Market Value of a Share on the date the Option is awarded
under the Plan. The price at which a Share may be purchased pursuant to the
exercise of any Non-Qualified Share Option shall not be less than 100% of its
Fair Market Value on the date the Option is awarded under the Plan. The
repricing of Options under this Plan is specifically prohibited.

(c)      General Exercisability. Each Option granted under paragraph 3 shall be
exercisable, either in whole or in part, at such time or times as shall be
determined by the Committee at the time the Option is granted or at such earlier
times as the Committee shall subsequently determine, but in no event later than
the Option’s “Expiration Date” (defined below). The Committee may establish
performance goals to be achieved within such periods as may be selected by it in
its discretion using such measures of performance of the Grantee, the Company
and/or its subsidiaries as it may select. The “Expiration Date” with respect to
an Option or any portion thereof granted under paragraph 3 means the date
established by the Committee at the Date of Grant (subject to any earlier
termination by the Committee), but in no event later than the date which is ten
(10) years after the date on which the Option is granted. All rights to purchase
Shares pursuant to an Option shall cease as of the Option’s Expiration Date.

(d)      ISO Exercisability. The aggregate exercise price for Shares with
respect to which Incentive Stock Options are exercisable for the first time by a
Grantee during any calendar year may not exceed one hundred thousand dollars
($100,000) or such different maximum amount as may be established by the Code
after February 2002. Any Options that are intended to be Incentive Stock Options
but that become exercisable in excess of such amount shall be deemed to be a
Non-Qualified Stock Option to the extent of such excess.



--------------------------------------------------------------------------------

(e)        Immediate Vesting. Notwithstanding the provisions of paragraph 6(c),
each Option granted under the Plan to a Grantee and as to which the Expiration
Date has not occurred shall be immediately and fully exercisable, for the period
indicated, in the event of (I) a Change in Control of the Company (in which case
it shall be exercisable until its Expiration Date), or (II) the termination of a
Grantee’s Service:

(i)        because of the Grantee’s death (in which case it shall be exercisable
by the person or persons to whom the Grantee’s right passes by will or by the
laws of descent and distribution) until the earlier of (A) the third anniversary
of such termination or (B) its Expiration Date,

(ii)        with respect to a Grantee who is an employee or officer in
connection with his or her disability (as defined in Section 5(d)), or
retirement at or after the age of 62, in which case it shall be exercisable
until its Expiration Date; or

(iii)        with respect to a Grantee who is a member of the Board (excluding
employee trustees) in connection with his or her retirement at or after age 72,
the Board’s decision not to renominate him or her for re-election to the Board
at any shareholders’ meeting at which Trustees are elected, or the failure to be
re-elected to the Board at any such shareholders’ meeting, or the Trustee’s
resignation from the Board by reason of either: (i) a material change in the
Trustee’s employment or job responsibilities; or (ii) the Trustee’s disability,
in which case it shall be exercisable until its Expiration Date.

If the Service of a Grantee terminates other than as described above, his or her
Options shall not become exercisable with respect to any additional Shares,
unless (other than if the termination occurs for Good Cause) the Committee
determines that the exercisability of the Options shall accelerate (in whole or
in part) in connection with such termination, and each Option shall be
exercisable until the earlier of (i) 90 days after such termination unless
extended by the Committee or (ii) its Expiration Date.

(f)        Good Cause. If the Service of a Grantee terminates for Good Cause, as
determined by the Committee, his Option shall expire immediately. “Good Cause”
shall include, but not be limited to, the Grantee’s engaging in conduct which
(i) breaches his or her duty of loyalty to the Company; (ii) is injurious to the
Company or a Subsidiary; or (iii) disparages the Company, any Subsidiary, or any
of their respective officers or trustees. The Committee may also establish
guidelines for determining whether a Grantee’s Service has terminated for good
cause and communicate such guidelines in the Grantee’s award agreement, or in
any other manner, including but not limited to such term sheets and supplements
hereto as are approved by the Committee from time to time.

(g)        Exercise Procedure. A Grantee may exercise an Option by giving
written notice thereof prior to the Option’s expiration to the Company at the
principal executive offices of the Company. Contemporaneously with the delivery
of notice with respect to exercise of an Option, the full purchase price of the
Shares purchased pursuant to the exercise of the Option, together with any
required state or federal withholding taxes, shall be paid in cash, by tender of
share certificates in proper form for transfer to the Company valued at the Fair
Market Value of the Shares on the preceding day, by any combination of the
foregoing or with any other consideration authorized by the terms of the
Grantee’s Option Award. The Committee may also permit the exercise of an option
and payment of any applicable withholding tax in respect of an Option by
delivery of written notice, subject to the Company’s receipt of a third party
payment in full in cash for the exercise price and the applicable withholding
prior to issuance of Common Shares, in the manner and subject to the procedures
as may be established by the Committee.

(h)        Suspension of Right. Notwithstanding any other provision of this
paragraph 6, the Compensation Committee, in its sole and absolute discretion,
may suspend the right of any person to exercise an Option for up to 30 days if
the Grantee’s Service has been or may be suspended or terminated for any reason.
Following such suspension, the rights of the person to exercise such Option
shall be controlled by any determination with respect to employment termination
made prior to the end of the period of suspension.



--------------------------------------------------------------------------------

7.      Share Appreciation Rights. The Committee may grant an SAR to any key
employee, officer, trustee or consultant of the Company. Each SAR shall be
subject to such restrictions and conditions and other terms as the Committee may
specify when the SAR is granted.

(a)      Grant. An SAR granted at the time a related Option is granted may be
granted either in addition to the related Option (“Non-Tandem SAR”) or in tandem
with the related Option (“Tandem SAR”). An SAR not related to an Option will be
subject to the provisions applicable to Non-Tandem SARs. At the time a
Non-Tandem SAR is granted, the Committee shall specify the base price of the
Shares to be used in connection with the calculation described in subsection
(b)(i) below. The base price of a Non-Tandem SAR shall be a percentage (as low
as zero) of the Fair Market Value of a Share on the date of grant. The number of
Shares subject to a Tandem SAR shall not exceed one for each Share subject to
the related Option. No Tandem SAR may be granted to a key employee in connection
with an Incentive Stock Option in a manner that will disqualify the Incentive
Stock Option under Section 422 of the Code unless the key employee consents
thereto.

(b)      Value. Upon exercise, an SAR shall entitle the Grantee to receive from
the Company the number of Shares (or cash equivalent thereof) having an
aggregate Fair Market Value equal to the following:

(i)      in the case of a Non-Tandem SAR, the excess of the Fair Market Value of
one Share as of the date on which the SAR is exercised over the base Share price
specified in such SAR, multiplied by the number of Shares then subject to the
SAR, or the portion thereof being exercised.

(ii)      in the case of a Tandem SAR, the excess of the Fair Market Value of
one Share as of the date on which the SAR is exercised over the exercise price
per Share specified in such Option, multiplied by the number of Shares then
subject to the Option, or the portion thereof as to which the SAR is being
exercised.

Cash shall be delivered in lieu of any fractional shares. The Committee, in its
discretion, shall be entitled to cause the Company to elect to settle any part
or all of its obligation arising out of the exercise of an SAR by the payment of
cash in lieu of all or part of the Shares it would otherwise be obligated to
deliver in an amount equal to the Fair Market Value of such Shares on the date
of exercise. So long as the Grantee is subject to Section 16(b) of the 1934 Act
with respect to securities of the Company, the Committee may not cause the
Company to elect to settle any part or all of its obligation arising out of the
exercise of an SAR by the payment of cash pursuant to this subparagraph, unless
(A) such exercise occurs no earlier than six months after the date of grant of
the SAR, and (B) the Committee approves such form of settlement.

(c)      Exercise of Tandem SARs. A Tandem SAR shall be exercisable during such
time, and be subject to such restrictions and conditions and other terms, as the
Committee shall specify at the time such Tandem SAR is granted which
restrictions and conditions and other terms need not be the same for all
Grantees. Notwithstanding the preceding sentence, the Tandem SAR shall be
exercisable only at such time as the Option to which it relates is exercisable
and shall be subject to the restrictions and conditions and other terms
applicable to such Option. Upon the exercise of a Tandem SAR, the unexercised
Option, or the portion thereof to which the exercised portion of the Tandem SAR
is related, shall expire. The exercise of any Option shall cause the expiration
of the Tandem SAR related to such Option, or portion thereof, that is exercised.

(d)      Non-Tandem SAR Exercisabilty. Each Non-Tandem SAR granted under the
Plan shall be exercisable, either in whole or in part, at such time or times as
shall be determined by the Committee at the time the Non-Tandem SAR is granted
or at such earlier times as the Committee shall subsequently determine, but in
no event later than the Non-Tandem SAR’s “Expiration Date” (defined below). The
Committee may establish performance goals to be achieved within such periods as
may be selected by it in its discretion using such measures of performance of
the Grantee, the Company and/or its



--------------------------------------------------------------------------------

subsidiaries as it may select. The “Expiration Date” with respect to a
Non-Tandem SAR or any portion thereof granted under the Plan means the date
established by the Committee at the Date of Grant (subject to any earlier
termination by the Committee), but in no event later than the date which is ten
(10) years after the date on which the Non-Tandem SAR is granted.

(e)      Acceleration. Notwithstanding the above, each SAR granted under the
Plan to a Grantee and as to which the Expiration Date has not occurred shall be
immediately and fully exercisable, for the period indicated, in the event of
(I) a Change in Control of the Company (in which case it shall be exercisable
until its Expiration Date), or (II) the termination of a Grantee’s Service under
the same conditions described in Section 6(e).

(f)      Other Termination. If the Service of a Grantee who is an employee
terminates other than as described above and other than for good cause, or the
Service of a Grantee who is a consultant or a member of the Board of Trustees
terminates for any reason other than for good cause, his SAR shall not become
exercisable with respect to any additional Shares unless the Committee
accelerates the exercisability of the SAR pursuant to paragraph (d), and the SAR
shall be exercisable until the earlier of (i) 90 days after such termination
unless extended by the Committee or (ii) its Expiration Date.

(g)      Good Cause. If the Service of a Grantee terminates for good cause, his
SAR shall expire immediately. The Committee may establish guidelines for
determining whether a Grantee’s Service has terminated for good cause and
communicate such guidelines in the Grantee’s award agreement, or in any other
manner, including but not limited to such term sheets and supplements hereto as
are approved by the Committee from time to time.

(h)      Exercise Procedure. A Grantee may exercise an SAR by giving written
notice thereof prior to the SAR expiration to the Company at the principal
executive offices of the Company.

(i)      Settlement of SARs. As soon as is reasonably practicable after the
exercise of an SAR, the Company shall issue, in the name of the Grantee, share
certificates representing the total number of full Shares to which the Grantee
is entitled pursuant to subparagraph 7(d) hereof and cash in an amount equal to
the Fair Market Value, as of the date of exercise, of any resulting fractional
Shares; or if the Committee causes the Company to elect to settle all or part of
its obligations arising out of the exercise of the SAR in cash, deliver to the
Grantee an amount in cash equal to the Fair Market Value, as of the date of
exercise, of the Shares it would otherwise be obligated to deliver, subject to
any required withholding of state, federal and local taxes.

(j)      Suspension of Right. Notwithstanding any other provisions of this
paragraph 7, the Compensation Committee in its sole and absolute discretion, may
suspend the right of any person to exercise an SAR for up to 30 days if the
Grantee’s Service has been or may be suspended or terminated for any reason.
Following such suspension, the rights of the person to exercise such SAR shall
be controlled by any determination with respect to employment termination made
prior to the end of the period of suspension.

8.      Dividend Equivalents. A Dividend Equivalent shall be related to a number
of Shares specified at the time of grant and shall entitle the holder to cash
payments that equal the cash dividend, if any, paid with respect to such Shares
provided that the Dividend Equivalent is outstanding on the record date thereof
and that it is not subject to any condition limiting the Grantee’s right to
receive such payments. A Dividend Equivalent shall be subject to such
restrictions and conditions and other terms including those relating to
expiration and forfeiture, as the Committee shall specify at the time such
Dividend Equivalent is granted. Notwithstanding the foregoing, any restriction
or condition (other than expiration or forfeiture) limiting the Grantee’s right
to receive the cash payment described above shall lapse under the same
circumstances in which option exercisability accelerates as described in
paragraph 6(e).

9.      Withholding. Whenever under the Plan a Grantee recognizes income with
respect to any Share Award, Option, SAR or Dividend Equivalent (the “Award”)
hereunder, the Company shall have the



--------------------------------------------------------------------------------

right to withhold from any award under the Plan or to collect as a condition of
any payment under the Plan, any taxes required by law to be withheld.

10.    Compliance with Applicable Laws.

(a)      Notwithstanding any other provision in the Plan, the Company shall have
no liability to issue any Shares under the Plan unless such issuance would
comply with all applicable laws and applicable requirements of any securities
exchange or similar entity. Notwithstanding any other provision of the Plan, a
Grantee or such other persons as are entitled to exercise an Option or SAR (as
described in paragraph 11(b)) will be prohibited from exercising the Option or
SAR to the extent that the General Counsel of the Company has determined that
purchases and sales of the Company securities shall be restricted because of the
existence or potential existence of material nonpublic information concerning
the Company, whether or not such determination has been communicated to the
Grantee or such persons. If the General Counsel of the Company has made such a
determination and the Grantee or such persons give notice of an intent to
exercise the Option or SAR (and satisfy all other conditions to the exercise
thereof), the General Counsel of the Company shall advise the Grantee or such
persons concerning such restrictions, and the effective time of the Grantee’s
exercise shall be postponed to the earlier of the date that the General Counsel
of the Company determines that such restriction is no longer necessary with
respect to exercises of the Option or SAR, or the day before the date that the
Option or SAR expires.

(b)      This Plan shall be interpreted and construed in accordance with the
laws of the State of Maryland.

11.    Transferability.

(a)      Share Awards. The Shares subject to Share Awards shall not be sold,
assigned, pledged or otherwise transferred, voluntarily or involuntarily, by the
Grantee, while they are subject to the restrictions described in paragraph 5(a).

(b)      Options, SARs and Dividend Equivalents. Options, SARs and Dividend
Equivalents granted under the Plan are not transferable except (i) by will or by
the laws of descent and distribution or, to the extent not inconsistent with the
applicable provisions of the Code, pursuant to a qualified domestic relations
order (as that term is defined in the Code); and (ii) a Grantee may transfer all
or part of an Option that is not an Incentive Stock Option, or an SAR, to the
Grantee’s spouse, child or children, grandchild or grandchildren, or other
relatives or to a trust for the benefit of the Grantee and/or any of the
foregoing; provided that the transferee thereof shall hold such Option or SAR
subject to all of the conditions and restrictions contained herein and otherwise
applicable to the Option or SAR, and that, as a condition to such transfer, the
Company may require the transferee to agree in writing (in a form acceptable to
the Company) that the transfer is subject to such conditions and restrictions.

12.    Employment and Shareholder Status. The Plan does not constitute a
contract of employment or continued service, and selection as a Grantee will not
give any Grantee the right to be retained in the employ of the Company or any
Subsidiary or the right to continue as a trustee of the Company. Any Option or a
Share Award granted under the Plan shall not confer upon the holder thereof any
right as a shareholder of the Company prior to the issuance of Shares pursuant
to the exercise thereof. No person entitled to exercise any Option or SAR
granted under the Plan shall have any of the rights or privileges of a
shareholder of record with respect to any Shares issuable upon exercise of such
Option or SAR until certificates representing such Shares have been issued and
delivered.

13.    Adjustments. Subject to the following provisions of this paragraph, in
the event of any change in the outstanding Shares by reason of any share
dividend, split, recapitalization, merger, consolidation, combination, exchange
of shares or other similar corporate change, the aggregate number and kind of
Shares reserved for issuance under the Plan or subject to Options, SARs or
Dividend Equivalents outstanding or to be granted under the Plan shall be
proportionately adjusted so that the value



--------------------------------------------------------------------------------

of each such unit shall not be changed, and the terms of any outstanding Option,
SAR or Dividend Equivalent shall be adjusted by the Committee in such manner as
it deems equitable, provided that, (i) if, in connection with a transaction,
Shares are changed into an ownership interest in the Company or another entity,
which interest is registered under the Act, then each such unit shall be
converted into an identical unit relating to such interest (it being the intent
of the Company that, upon a merger, consolidation or reorganization involving
the Company in which the Company’s Shares are exchanged or otherwise converted
into publicly traded shares of the acquiring entity (or affiliates thereof)),
all Options, SARs and Dividend Equivalents granted under this Plan shall be
automatically converted into fully vested similar interests in the acquiring
entity (or affiliates thereof); (ii) in no event shall the Option price for a
Share be adjusted below the par value of such Share, and (iii) in no event shall
any fraction of a Share be issued upon the exercise of an Option or SAR. Shares
subject to a Share Award shall be treated in the same manner as other
outstanding Shares; provided that any conditions and restrictions applicable to
a Share Award shall continue to apply to any Shares, other security or other
consideration received in connection with the foregoing.

14.    Special Provisions Under Code Section 162(m).

(a)      The provisions of this paragraph 14 shall apply only to the extent
determined by the Committee for purposes of making an award “performance-based
compensation” within the contemplation of Section 162(m) of the Code. In the
event of any inconsistencies between this paragraph, and the other Plan
provisions within the scope of the foregoing, the provisions of this paragraph
shall control.

(b)      As soon as practicable following the grant of an award subject to this
paragraph, (but in no event more than ninety (90) days after the Date of Grant),
the Committee shall establish the performance-related goals to be used in
connection with conditions, restrictions and limitations applicable to such
award. The performance-related goals shall be chosen from among the following
factors, or any combination of the following, as the Committee deems
appropriate: total shareholder return; growth in Funds from Operations,
dividends, revenues, net income, share price, earnings per share or any similar
earnings-based financial measure determined by the Committee; return on assets,
capital and/or shareholders’ equity; and the Company’s financial performance
versus its peers. The Committee may select among the goals specified from award
to award, which need not be the same for each Grantee. The foregoing does not
limit the Committee’s use of other performance goals, or no performance goals,
in connection with the grant of an award not subject to this paragraph.

(c)      With respect to the grant of an award subject to this paragraph, the
Committee shall, at the same time it is making the determinations under this
paragraph, determine the relationship between the performance-related goals and
the conditions, restrictions and limitations applicable to the award. In
connection with an award subject to this paragraph, no performance-related goal
will be considered to be satisfied until the Committee has certified the extent
to which the performance-related goals and any other material terms were
satisfied.

(d)      Once established, performance-related goals shall not be changed,
except to the extent that the Committee has specified adjustments as part of the
determinations made under paragraph 14(b) and (c). Except as provided in the
preceding sentence, in connection with an award subject to this paragraph, no
performance-related goal applicable to a condition, restriction or limitation
shall be considered to be satisfied if the minimum performance-related goals
applicable thereto are not achieved.

15.    Repurchase of Share Awards, SARS and Options. The Committee has the right
to determine that it is in the best interests of the Company to repurchase any
outstanding Options (whether vested or unvested), SARS (vested or unvested) and
unvested Shares subject to Share Awards for cash payable to the Grantee equal to
the Fair Market Value of such Options, SARS and Shares determined by the
Committee in its good faith discretion. All outstanding Options, SARS and
unvested Share Awards may be subject to repurchase in accordance with the terms
of this paragraph 15.



--------------------------------------------------------------------------------

16.    Miscellaneous.

(a)      At the time of a grant, the Committee may require a Grantee to enter
into an agreement with the Company in a form specified by the Committee agreeing
to the terms and conditions of the Plan and to such additional terms and
conditions, not inconsistent with the Plan, as the Committee may, in its sole
discretion, prescribe.

(b)      The Plan was effective February 21, 2002. No awards may be granted
under the Plan after February 20, 2012 or, if earlier, the date on which the
Plan is terminated pursuant to paragraph 16(c). The Plan is subject to the
approval of the shareholders of the Company on or before February 20, 2003. If
such approval is not secured, any awards hereunder shall be null and void and
without effect.

(c)      Subject to any approval of the shareholders of the Company which may be
required by law, the Board of Trustees of the Company may at any time amend,
suspend or terminate the Plan. No amendment, suspension or termination of the
Plan shall alter or impair any Share Award, Option, SAR or Dividend Equivalent
previously granted under the Plan without the consent of the holder thereof.